     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 1 of 10 Page ID #:1



1    Amy L. Bennecoff Ginsburg (275805)
2    Kimmel & Silverman, P.C.
     30 East Butler Pike
3
     Ambler, PA 19002
4    Telephone: 215-540-8888 ext. 167
5
     Facsimile: 877-600-2112
     teamkimmel@creditlaw.com
6    Attorney for Plaintiff
7

8                    UNITED STATES DISTRICT COURT
9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
                                          )   Case No.:
     ELI OLIVARES,                        )
12                                        )   COMPLAINT FOR DAMAGES
13               Plaintiff,               )   1. VIOLATION OF THE
                                          )   TELEPHONE CONSUMER
14
           v.                             )   PROTECTION ACT,
15                                        )   47 U.S.C. §227(b)
16
     FWE INVEST, LLC,                     )   VIOLATION OF THE
                                          )   TELEPHONE CONSUMER
17                    Defendant.          )   PROTECTION ACT,
18                                        )   47 U.S.C. §227(c)
                                          )
19
                                          )   JURY TRIAL DEMANDED
20

21                                 COMPLAINT
22
           ELI OLIVARES (“Plaintiff”), by and through his attorneys, KIMMEL &
23

24
     SILVERMAN, P.C., alleges the following against FWE INVEST, LLC

25   (“Defendant”):
26

27

28




                                          1
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 2 of 10 Page ID #:2



1
                                      INTRODUCTION
2
           1. Plaintiff’s Complaint is based on the Telephone Consumer Protection
3

4    Act (“TCPA”), 47 U.S.C. §227 et seq.
5
                              JURISDICTION AND VENUE
6

7          2.     This Court has subject-matter jurisdiction over the TCPA claims in
8
     this action under 28 U.S.C. § 1331, which grants this court original jurisdiction of
9
     all civil actions arising under the laws of the United States. See Mims v. Arrow
10

11   Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331
12
     grants the United States district courts federal-question subject-matter jurisdiction
13

14   to hear private civil suits under the TCPA).
15
           3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).
16

17
           4.     Defendant maintains their headquarters and conducts business in the

18   State of California and as such, personal jurisdiction is established.
19
                                      PARTIES
20

21         5.     Plaintiff is a natural person who resides in Loma Linda, California
22
     92354.
23

24         6.    Defendant is a business entity with principal place of business, head
25
     office, or otherwise valid mailing address at 255256 Redlands Blvd. Space 142,
26
     Loma Linda, California 92354.
27

28




                                               2
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 3 of 10 Page ID #:3



1          7.     Defendant is a “person” as that term is defined by 47 U.S.C. §
2
     153(39).
3

4          8.     Defendant acted through its agents, employees, officers, members,
5
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
6

7    representatives, and insurers.
8
                               FACTUAL ALLEGATIONS
9
           9.     Plaintiff has a cellular telephone number ending in 9448.
10

11         10.    The area code for the number ending in 9448 is 909.
12
           11.    Area code 909 is an area code used in southeastern California.
13

14         12.    Plaintiff has only used this cellular telephone number for residential
15
     purposes.
16

17
           13.    Defendant called and sent text messages to Plaintiff on his cellular

18   telephone beginning in or around February 2020 seeking to purchase a property.
19
           14.    Defendant did not have Plaintiff’s consent to call or text him on his
20

21   cellular telephone number.
22
           15.    Plaintiff did not request information from Defendant about
23

24   opportunities to sell any property.
25
           16.    Plaintiff’s telephone number ending in 9448 has been on the Do Not
26
     Call Registry since December 31, 2019.
27

28




                                              3
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 4 of 10 Page ID #:4



1            17.   Upon information and belief, when contacting Plaintiff, Defendant
2
     used a dialing system which had the capacity to store or call phone numbers using
3

4    a random or sequential number generator.
5
             18.   Upon information and belief, Defendant maintains a stored list of 10
6

7    digit telephone numbers of consumers in its database for communication
8
     purposes.
9
             19.   Upon information and belief, Defendant utilize a “predictive dialing
10

11   system” which interfaces with software and databases which have the capacity to
12
     generate numbers randomly or sequentially.
13

14           20.   The dialing system used by Defendant can call and/or text phone
15
     numbers stored in those databases.
16

17
             21.   Accordingly, Defendant’s dialing systems have the capacity to dial or

18   text numbers using a random or sequential number generator.
19
             22.   Upon information and belief, Defendant’s dialing systems include
20

21   equipment which dials from the stored list of 10 digit consumer telephone
22
     numbers.
23

24           23.   Defendant’s dialing systems employ computer code and/or
25
     algorithms which result in it randomly or sequentially generating numbers in
26
     order to select and dial the stored 10-digit consumer telephone number from the
27

28   list.



                                              4
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 5 of 10 Page ID #:5



1          24.    Furthermore, Defendant’s dialing systems use computer code and/or
2
     algorithms to determine the orders/sequence of calls to be automatically dialed.
3

4          25.    The operation of the random/sequential number generator, referred to
5
     above results in Defendant’s dialing system automatically placing calls to the 10
6

7    digit telephone numbers in Defendant’s stored list(s).
8
           26.    Plaintiff believes and avers that Defendant called and texted him with
9
     an automatic telephone dialing system.
10

11         27.    Plaintiff believes Defendant’s calls were automated as each call
12
     began with a noticeable pause or delay prior to a live representative of Defendant
13

14   coming on the line.
15
           28.    While Plaintiff has not had the benefit of discovery, he intends to
16

17
     prove Defendant utilized an automatic telephone dialing system in the course of

18   discovery.
19
           29.    Defendant’s telephone calls and texts were not made for “emergency
20

21   purposes” but rather were to make an offer to purchase a property.
22
           30.    Plaintiff found Defendant’s repeated calls annoying, frustrating,
23

24   upsetting, harassing, and an invasion of his privacy.
25
           31.    Upon information and belief, Defendants conduct business in a
26
     manner which violates the Telephone Consumer Protection Act.
27

28




                                              5
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 6 of 10 Page ID #:6



1
                                  COUNT I
2                 DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
3
            32.     Plaintiff incorporates the forgoing paragraphs as though the same
4

5
     were set forth at length herein.

6           33.     The TCPA prohibits placing calls and texts using an automatic
7
     telephone dialing system or automatically generated or prerecorded voice to a
8

9    cellular telephone except where the caller has the prior express consent of the
10
     called party to make such calls or where the call is made for emergency purposes.
11

12   47 U.S.C. § 227(b)(1)(A)(iii).
13
            23.     Defendant initiated multiple telephone calls to Plaintiff’s cellular
14
     telephone number using an automatic telephone dialing system.
15

16          24.     The dialing system used by Defendant to call and text Plaintiff’s
17
     cellular telephone calls telephone numbers without being prompted by human
18

19   intervention before each call.
20
            25.     The dialing system used by Defendant to call and text Plaintiff has
21

22
     the present and/or future capacity to dial numbers in a random and/or sequential

23   fashion.
24
            26.     Defendant’s calls and texts were not made for “emergency
25

26   purposes.”
27
            27.     Defendant’s calls and texts to Plaintiff’s cellular telephone were
28

     without any prior express consent.


                                               6
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 7 of 10 Page ID #:7



1          28.     Defendant contacted Plaintiff despite the fact that Plaintiff has been
2
     on the Do Not Call Registry since December 31, 2019.
3

4          29.     Defendant’s acts as described above were done with malicious,
5
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
6

7    under the law and with the purpose of harassing Plaintiff.
8
           30.     The acts and/or omissions of Defendant were done unfairly,
9
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
10

11   lawful right, legal defense, legal justification or legal excuse.
12
           31.     As a result of the above violations of the TCPA, Plaintiff has
13

14   suffered the losses and damages as set forth above entitling Plaintiff to an award
15
     of statutory, actual and treble damages.
16

17
                                 COUNT II
                 DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
18

19         32.     Plaintiff incorporates the forgoing paragraphs as though the same
20
     were set forth at length herein.
21

22
           33.     The TCPA prohibits any person or entity of initiating any telephone

23   solicitation to a residential telephone subscriber who has registered their
24
     telephone number on the National Do-Not-Call Registry of persons who do not
25

26   wish to receive telephone solicitations that is maintained by the Federal
27
     Government. 47 U.S.C. § 227(c).
28




                                                7
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 8 of 10 Page ID #:8



1          34.    Defendant contacted Plaintiff despite the fact that Plaintiff has been
2
     on the Do Not Call Registry since December 31, 2019.
3

4          35.    Defendant called Plaintiff on multiple occasions during a single
5
     calendar year despite Plaintiff’s registration on the Do Not Call list.
6

7          36.    Defendant’s acts as described above were done with malicious,
8
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
9
     under the law and with the purpose of harassing Plaintiff.
10

11         37.    The acts and/or omissions of Defendant were done unfairly,
12
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
13

14   lawful right, legal defense, legal justification or legal excuse.
15
           38.    As a result of the above violations of the TCPA, Plaintiff has
16

17
     suffered the losses and damages as set forth above entitling Plaintiff to an award

18   of statutory, actual and trebles damages.
19

20

21
           WHEREFORE, Plaintiff, ELI OLIVARES, respectfully prays for a
22
     judgment as follows:
23

24                a.     All actual damages Plaintiff suffered (as provided under 47
25
                         U.S.C. § 227(b)(3)(A));
26

27                b.     Statutory damages of $500.00 per violative telephone call (as
28
                         provided under 47 U.S.C. § 227(b)(3)(B));


                                                 8
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 9 of 10 Page ID #:9



1                  c.      Additional statutory damages of $500.00 per violative
2
                           telephone call (as provided under 47 U.S.C. § 227(C);
3

4                  d.      Treble damages of $1,500.00 per violative telephone call (as
5
                           provided under 47 U.S.C. § 227(b)(3));
6

7                  e.      Additional treble damages of $1,500.00 per violative
8
                           telephone call (as provided under 47 U.S.C. § 227(c);
9
                   f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and
10

11                         (c); and
12
                   g.      Any other relief this Honorable Court deems appropriate.
13

14

15

16
                                DEMAND FOR JURY TRIAL
17

18          PLEASE TAKE NOTICE that Plaintiff, ELI OLIVARES, demands a jury
19
     trial in this case.
20

21

22

23

24

25

26

27

28




                                                9
     Case 5:21-cv-00895-JWH-SP Document 1 Filed 05/25/21 Page 10 of 10 Page ID #:10



1       DATED: 05/25/21                 KIMMEL & SILVERMAN, P.C.
2
                                        By: /s/ Amy L. Bennecoff Ginsburg
3
                                        Amy L. Bennecoff Ginsburg, Esquire
4                                       Kimmel & Silverman, P.C.
5
                                        30 East Butler Pike
                                        Ambler, Pennsylvania 19002
6                                       Phone: (215) 540-8888 ext. 167
7                                       Facsimile: 877-788-2864
                                        Email: teamkimmel@creditlaw.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          10
